                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

IN RE:                                                §
                                                      §
BREYANNA BROWN                                        §         Bankr. No. 19-71069
                                                      §         Chapter 13
         Debtor.                                      §


                                   WITHDRAWAL OF DOCUMENT

         NOW COMES DEBTOR by and through undersigned counsel, and respectfully WITHDRAWS the filed
Objection to Notice of Post Petition Mortgage Fees, Expenses and Charges filed on December 20, 2019. [24]


         DATED: January 8, 2020

                                                       /S/ Eric M. Wilson
                                                       Eric Wilson Law LLC
                                                       1902 8th Street, Tuscaloosa, AL 35401
                                                       (205) 349-1280 phone / (205) 708-2115 fax


                                       CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the above upon the following parties listed and the
         Chapter 13Trustee through the Court’s Electronic Filing System and/or regular United States
         Mail on this date: January 8, 2020

         C. David Cottingham
         Via ECF electronic noticing to dcottingham@ch13tuscaloosa.com

         Home Point Financial Corporation
         c/o D. Anthony Sottile
         394 Wards Corner Road, Ste 180
         Loveland, OH 45140
                                                            /s/ Eric M. Wilson
